Citation Nr: 1545467	
Decision Date: 10/26/15    Archive Date: 11/02/15

DOCKET NO.  14-03 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

2.  Whether a reduction in the evaluation for bilateral hearing loss from 80 to 50 percent, effective March 1, 2015, was proper.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1951 to November 1952.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2012 rating decision of the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied entitlement to a TDIU.

Subsequently, the RO issued a rating decision in December 2014 in which it reduced the Veteran's disability rating for his service-connected hearing loss from 80 percent disabling to 50 percent disabling, effective March 1, 2015.   The Veteran filed a timely notice of disagreement (NOD) in January 2015.  The RO has yet to issue a statement of the case (SOC) in response to the Veteran's NOD.  Thus, the Board has limited jurisdiction over this issue.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).
	
The issue of whether a reduction in the evaluation for bilateral hearing loss from 80 to 50 percent, effective March 1, 2015, was proper is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction.

FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, his service-connected disabilities have rendered him unable to secure or follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.16, 4.25 (2015).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he is unemployable due to his service-connected hearing loss and service-connected tinnitus disabilities.  A review of the Veteran's claims file shows that his post-service employment included an occupation as a mechanic for more than 30 years. 

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2015).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341(a) (2015). 

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher.  38 C.F.R. § 4.16(a) (2015).  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.

Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at whether a TDIU rating is warranted, but the Veteran's age or the impairment caused by nonservice-connected disabilities may not be considered in such a determination.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

Prior to March 1, 2015, the Veteran was service connected for: bilateral hearing loss rated as 80 percent disabling and tinnitus rated as 10 percent disabling.  The Veteran meets the schedular requirements for TDIU consideration during this time period.  His combined evaluation for compensation purposes was 80 percent.  

Since March 1, 2015, the Veteran is service connected for: bilateral hearing loss rated as 50 percent disabling and tinnitus rated as 10 percent disabling.  Significantly, the Veteran's bilateral hearing loss and tinnitus disorders are of a common etiology.  See 38 C.F.R. § 4.16(a).  As such, the Veteran meets the threshold criteria for a TDIU, based on the determination that the service-connected disabilities for this period resulted from a common etiology, regardless of the outcome of the appeal of the reduction.  His combined evaluation for compensation purposes is 60 percent.  See 38 C.F.R. §§ 4.25. 

The remaining inquiry is whether he is unable to secure or follow substantially gainful occupation due solely to his service-connected disabilities.

The Veteran was afforded a VA audiological examination in June 2012.  He was diagnosed with bilateral moderate to severe sensorineural hearing loss.  It was noted that tinnitus was likely a symptom associated with hearing loss.  The examiner noted that unemployability was not caused by or a result of bilateral hearing loss.  The examiner stated that although the Veteran had significant bilateral hearing loss since military service, he had maintained gainful employment until he retired.  He was primarily a truck line repairman, which he could still do despite his hearing loss.  The examiner noted that some accommodations might need to be made, but there was nothing related to hearing loss or tinnitus that would preclude gainful employment.  

At a March 2014 VA audiological examination, the examiner indicated that the Veteran's service-connected bilateral hearing loss and tinnitus had significant effects on the Veteran's occupation.  The resulting work problem due to his disabilities was noted as assigning different duties.  The examiner noted that the impact on the Veteran's occupational activities was difficulties with following instructions and hearing.  

In a May 2014 private audiological note, the private examiner opined that the Veteran's severe hearing loss and tinnitus had rendered him unemployable.  The private examiner stated that the Veteran needed to avoid working in any environment where there was noise which may exacerbate the hearing loss.  It was noted that the Veteran should avoid any environment which required normal hearing or good speech understanding.  Additionally, his limitations would prevent verbal communication, either face to face or by telephone.  The private examiner also noted that the Veteran's condition would pose a significant safety risk in any job involving transportation, driving or being around heavy or moving machinery.  She concluded that the Veteran's service-connected hearing loss would significantly impair his employability in most job assignments.  

A September 2014 VA audiological report reflects that the Veteran's service-connected bilateral hearing loss and tinnitus had significant effects and hearing difficulties during occupational activities.  

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

While the June 2012 VA examiner concluded that with the Veteran's unemployability was not caused by or a result of bilateral hearing loss and tinnitus, the March 2014 and September 2014 VA examiners and the March 2014 private examiner described the Veteran's service-connected disabilities as having significant effects on his occupation.  

The Board finds the positive evidence of record credible and persuasive.  Given that the schedular criteria for a TDIU are met for the entire appeal period, the totality of the evidence, including a medical opinion, that reflects that the service-connected disabilities interfere with the Veteran's occupational functioning, and that the evidence shows he has been a mechanic for over 30 years.  Thus, the Board resolves reasonable doubt in the Veteran's favor and finds that his service-connected disabilities have rendered him unable to secure or follow a substantially gainful occupation.  38 U.S.C.A. §§ 5107(b); 38 C.F.R. §§ 3.102, 4.3.  Accordingly, a TDIU is warranted.


ORDER

A TDIU is granted, subject to the laws and regulations governing monetary awards.


REMAND

As noted in the introduction, the Veteran filed a timely NOD with regard to a December 2014 rating decision which granted a reduction in the evaluation for his service-connected bilateral hearing loss from 80 to 50 percent, effective March 1, 2015.  However, the RO has not issued a SOC with regard to the issue.  Where a claimant files a notice of disagreement and the RO has not issued a SOC, the issue must be remanded to the RO for a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  Consequently, the issue must be remanded.

Accordingly, this issue is REMANDED for the following action:

Issue the Veteran a SOC on the issue of whether a reduction in the evaluation for bilateral hearing loss from 80 to 50 percent, effective March 1, 2015, was proper.  The Veteran and his representative must be clearly advised of the need to file a substantive appeal if the Veteran wishes to complete an appeal of this issue.  If, and only if, an appeal of the issue is perfected, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


